Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Exhibit 10.5

EXECUTION COPY



 

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (the “Agreement”) is entered into as of July 7, 2008 (the
“Effective Date”) by and between NOVADEL PHARMA, INC. (“NovaDel”), having an
address at 25 Minneakoning Road, Flemington, NJ 08822, and BIOALLIANCE PHARMA
SA, a French société anonyme (“BioAlliance”), having an address of 49, boulevard
du Général Martial Valin, 1st Floor 75015 Paris, France.

RECITALS

WHEREAS, BioAlliance and NovaDel have entered into a License Agreement dated May
19, 2008 (the “License Agreement”) under which NovaDel has granted BioAlliance a
license to develop, register, use, promote, market, distribute, sell, offer for
sale, have sold, import and export Licensed Product in the Territory (as such
terms are defined below); and

WHEREAS, NovaDel desires to supply Licensed Product to BioAlliance, and
BioAlliance desires to purchase Licensed Product from NovaDel, on the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.

DEFINITIONS

 

1.1

“AAA” shall have the meaning provided in Section 13.3.

1.2       “Adverse Event” shall mean an “adverse drug experience” as such term
is defined at 21 C.F.R. 310.305(b) (as such definition may be amended,
supplemented or replaced from time to time) or any analogous provision as
promulgated by a relevant Regulatory Authority (as defined below) and includes
any adverse event associated with the use of a drug in humans, whether or not
considered drug related, including any failure of expected pharmacological
action and any adverse event occurring (i) in the course of the use of a drug
product in professional practice, (ii) from drug overdose, whether accidental or
intentional, (iii) from drug abuse or (iv) from drug withdrawal.

1.3       “Affiliate” shall mean, with respect to any Entity, any other Entity
that directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Entity. For purposes of this
Section 1.3 only, “control” and, with correlative meanings, the terms
“controlled by” and “under common control with” shall mean (a) the possession,
directly or indirectly, of the power to direct the management or policies of an
Entity, whether through the ownership of voting securities, by contract or
otherwise, or (b) the

 

DB1/62036961.1

 

--------------------------------------------------------------------------------

 

 

ownership, directly or indirectly, of more than fifty percent (50%) of the
voting securities or other ownership interest of an Entity.

 

1.4

“Bankruptcy Code” shall have the meaning provided in Section 11.6.

 

1.5

“BioAlliance Indemnitee” shall have the meaning provided in Section 12.1.

 

1.6

“Buffer Stock” shall have the meaning provided in Section 7.6.

1.7       “Calendar Quarter” shall mean each respective period of three (3)
consecutive months ending on March 31, June 30, September 30 and December 31.

1.8       “cGMP” shall mean all applicable current good manufacturing practices
as adopted by the FDA or other applicable Regulatory Authority, including
standards relating to manufacturing practices for active pharmaceutical
ingredients, intermediates, bulk products or finished pharmaceutical products.

1.9       “Commercially Reasonable Efforts” shall mean, with respect to the
development or commercialization of Licensed Product, efforts and resources
commonly used in the research-based pharmaceutical industry for a product of
similar commercial potential at a similar stage in its lifecycle, taking into
consideration its safety and efficacy, its cost to develop, the competitiveness
of alternative products, its proprietary position, the likelihood of regulatory
approval, its profitability, and all other relevant factors. Commercially
Reasonable Efforts shall be determined on a market-by-market basis for each
Licensed Product without regard to the particular circumstances of a party,
including any other product opportunities of such party

 

1.10

“Confidential Information” shall have the meaning provided in Section 10.1.

1.11     “Control” shall mean, with respect to any Information, Patent or other
intellectual property right, possession by a party of the ability, whether
directly or indirectly, and whether by ownership, license or otherwise (but
without taking into account any rights granted by one party to the other party
under the terms of this Agreement or the License Agreement), to assign, or grant
a license or a sublicense to such Information, Patent, or other intellectual
property right without violating the terms of any agreement or other arrangement
with any Third Party.

1.12     “Cost of Goods” shall mean the cost of Licensed Product shipped in
final therapeutic form. As used herein, the cost of Licensed Product means
(a) in the case of products and services acquired from Third Parties, payments
made to such Third Parties, and (b) in the case of manufacturing services
performed by a party or its Affiliates, including manufacturing services in
support of Third Party manufacturing, the actual unit costs of manufacture in
bulk form or final manufacturing, as the case may be, plus the variances and
other costs specifically provided for herein. Actual unit costs shall consist of
direct material and direct labor costs plus manufacturing overhead directly
attributable to Licensed Product at standard, all calculated in accordance with
reasonable accounting methods, consistently applied, of a party or its
Affiliates. Direct material costs shall include the costs incurred in purchasing
materials, including sales and excise taxes imposed thereon and customs duty and
charges levied by government authorities, and

 

*** Portion for which confidential treatment requested.

 

2.

 



 

--------------------------------------------------------------------------------

 

 

all costs of packaging components. Direct labor shall include the cost of
employees engaged in direct manufacturing activities and direct or indirect
quality control and quality assurance activities who are directly employed in
Licensed Product manufacturing and packaging. Overhead attributable to Licensed
Product shall include a reasonable allocation of indirect labor (not previously
included in direct labor), a reasonable allocation of administrative costs, and
a reasonable allocation of facilities costs. Such allocations shall be in
accordance with reasonable accounting methods, consistently applied, of the
party performing the work.

1.13     “EMEA” shall mean the European Medicines Agency, or any successor
agency or agencies thereto, having the administrative authority to regulate the
marketing of human pharmaceutical products or biological therapeutic products,
delivery systems and devices in the Territory.

1.14     “Entity” shall mean any individual, sole proprietorship, corporation,
limited liability company, association, joint venture, partnership, limited
partnership, limited liability partnership, trust, university, business,
government or political subdivision thereof, including an agency, or any other
organization that possesses independent legal standing.

 

1.15

“Executives” shall have the meaning provided in Section 13.2.

 

1.16

“Failure to Supply” shall have the meaning provided in Section 7.8.1.

1.17     “FDA” shall mean the United States Food and Drug Administration, or any
successor agency or agencies thereto, responsible for the evaluation and
approval of pharmaceutical products or biological therapeutic products, delivery
systems and devices in the United States.

1.18     “First Commercial Sale” shall mean, with respect to Licensed Product,
the first sale for end use or consumption of such Licensed Product in a country
after the governing health regulatory authority of such country has granted
Regulatory Approval.

 

1.19

“Forecast” shall have the meaning set forth in Section 3.2.

1.20     “Improvement” shall mean any modification, variation or revision to an
apparatus, method, formulation, process, product or technology, or any
discovery, technology, process, method or formulation related to an apparatus,
method, process, product or technology, whether or not patented or patentable,
including any enhancement in the manufacture or steps or processes thereof,
ingredients, preparation, presentation, formulation, means of delivery,
packaging or dosage of an apparatus, method, process, product or technology, any
discovery or development of any new or expanded indications for an apparatus,
method, process, product or technology, or any discovery or development that
improves the stability, safety or efficacy of an apparatus, method, product or
technology.

1.21     “Indemnification Claim Notice” shall have the meaning provided in
Section 12.3.1.

 

1.22

“Indemnified Party” shall have the meaning provided in Section 12.3.1.

 

*** Portion for which confidential treatment requested.

 

3.

 



 

--------------------------------------------------------------------------------

 

 

1.23     “Information” shall mean all technical, scientific and other know-how
and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulas, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, algorithms, apparatuses, compositions of matter,
cells, cell lines, assays, animal models, physical, biological or chemical
material, specifications, data, results and other material, including
pre-clinical and clinical trial results, manufacturing procedures and test
procedures and techniques, (whether or not confidential, proprietary, patented
or patentable) in written, electronic or any other form now known or hereafter
developed, and all Improvements to any of the foregoing, and other discoveries,
developments, inventions, and other intellectual property (whether or not
confidential, proprietary, patented or patentable).

1.24     “Label” shall refer to such labels and other written, printed or
graphic matter, (i) upon the applicable product or any container or wrapper
utilized with Licensed Product, or (ii) accompanying Licensed Product,
including, package inserts. “Labeled” or “Labeling” shall have correlative
meaning.

 

1.25

“License Agreement” shall have the meaning provided in the Recitals.

1.26     “Licensed Product” shall mean any dosage of pharmaceutical composition
or preparation that contains, as the sole active ingredient, ondansetron,
delivered by means of the NovaDel Process for any human uses.

 

1.27

“Losses” shall have the meaning provided in Section 12.1.

1.28     “MAA” shall mean a Marketing Authorization Application, and any and all
supplements, requesting permission to place a drug on the market and filed with
the EMEA or any regulatory agency either (i) under the centralized or
decentralized European system, in each case for Licensed Product, (ii) under the
Mutual Recognition system, in each case for Licensed Product or (iii) with any
other national government regulatory approval agency that does not use the
Mutual Recognition system relating to the Licensed Product.

1.29     “Manufacture” shall mean all activities related to the manufacturing of
a pharmaceutical product, or any ingredient thereof, including but not limited
to manufacturing such product for development or commercial sale, Packaging,
Labeling, in-process and finished product testing, release of product or any
component or ingredient thereof, quality assurance activities related to
manufacturing and release of product, ongoing stability tests and regulatory
activities related to any of the foregoing. “Manufactured” or “Manufacturing”
shall have correlative meaning.

 

1.30

“Manufacturing Process” shall have the meaning provided in Section 7.4.

 

1.31

“Manufacturing Right” shall have the meaning provided in Section 7.8.

1.32     “Net Sales” shall mean the gross amounts invoiced by BioAlliance or its
Affiliates or Sublicensees for sales of Licensed Product in the Territory, less
the following deductions to the extent included in the gross invoiced sales
price for Licensed Product or

 

*** Portion for which confidential treatment requested.

 

4.

 



 

--------------------------------------------------------------------------------

 

 

otherwise directly paid, allowed, accrued, or incurred by BioAlliance or its
Affiliates or Sublicensees with respect to the sale of such Licensed Product (if
not previously deducted from the amount invoiced): (i) *** actually given;
(ii) *** upon *** (except where any such *** ); (iii) *** on *** of such
Licensed Product; (iv) *** pursuant to *** ; (v) *** ; (vi) *** (if actually
borne by BioAlliance or its Affiliates without reimbursement from any Third
Party); and (vii) *** (other than *** ) directly related to *** . For purposes
of determining Net Sales, the Licensed Product shall be *** and *** . For
purposes of calculating Net Sales, *** shall be excluded from the computation of
Net Sales, but *** shall be included in the computation of Net Sales.

 

1.33

“NovaDel Indemnitee” shall have the meaning provided in Section 12.2.

1.34     “NovaDel Process” shall mean NovaDel’s proprietary lingual spray
technology for the delivery of pharmaceutical compounds through the mucosal
membrane of the mouth in humans using an aerosol or pump spray device and any
Improvements thereto that are or come under the Control of NovaDel or any of its
Affiliates during the term of the License Agreement.

 

1.35

“Objection Notice” shall have the meaning provided in Section 6.2.2.

1.36     “Package” shall mean all primary containers, including bottles,
cartons, shipping cases or any other like matter used in packaging or
accompanying the Licensed Product. “Packaged” or “Packaging” shall have
correlative meaning.

1.37     “Patents” shall mean all issued patents and pending unpublished and
published patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, continued
prosecution applications including requests for continued examination,
divisional applications and renewals, and all letters patent or certificates of
invention granted thereon, and all reissues, reexaminations, extensions, term
restorations, renewals, substitutions, confirmations, registrations,
revalidations, revisions and additions of or to any of the foregoing, and all
counterparts of any of the foregoing.

 

1.38

“Purchase Price” shall have the meaning provided in Section 4.1.

 

1.39

“Quality Agreement” shall have the meaning provided in Section 6.3.

 

1.40

“Raw Materials” shall have the meaning provided in Section 7.1.

1.41     “Regulatory Approval” shall mean any approvals, including pricing and
reimbursement approvals, where applicable, of a Regulatory Authority that are
necessary for the manufacture, use, storage, import, transport, marketing,
distribution and/or sale of a pharmaceutical product in any applicable
jurisdiction.

1.42     “Regulatory Authority” shall mean any applicable supra-national,
federal, national, regional, state, provincial or local regulatory agencies,
departments, bureaus,

 

*** Portion for which confidential treatment requested.

 

5.

 



 

--------------------------------------------------------------------------------

 

 

commissions, councils or other government entities regulating or otherwise
exercising authority in the applicable jurisdiction.

1.43     “Royalty Term” shall have the meaning given such term in the License
Agreement.

1.44     “Samples” shall mean samples of Licensed Product, in package size and
configurations to be agreed upon by the parties, to be used by BioAlliance, its
Affiliates or Sublicensees in promoting and detailing the Licensed Product in
the Territory in accordance with all applicable laws, rules and regulations.

 

1.45

“Second Source Facility” shall have the meaning provided in Section 7.7.

1.46     “Specifications” shall mean the specifications for Licensed Product
contained in the applicable Regulatory Approval in the Territory and any
specifications mutually agreed to by the parties established in connection with
Licensed Product and changes to such specifications made at the request of the
FDA or EMEA or by mutual agreement of the parties from time to time, including
the specifications set forth on Exhibit A.

1.47     “Sublicensee” shall mean an Affiliate or Third Party to whom
BioAlliance has transferred its rights granted under the License Agreement to
use, sell, offer for sale or import Licensed Products in accordance with the
License Agreement.

 

1.48

“Term” shall have the meaning provided in Section 11.1.

1.49     “Territory” shall mean the countries comprising Europe that are listed
on Schedule 1.52 of the License Agreement.

1.50     “Third Party” shall mean any Entity other than NovaDel or BioAlliance
or an Affiliate of NovaDel or BioAlliance.

 

1.51

“Third Party Claim” shall have the meaning provided in Section 12.3.2.

1.52     “Transfer Price” shall mean the Cost of Goods for Licensed Product
shipped in final therapeutic form, plus a reasonable mark-up for NovaDel’s
services in connection with the manufacture and supply of Licensed Product,
subject to the limitations in Section 4.1.

2.

SUPPLY OF LICENSED PRODUCT.

2.1       Supply by NovaDel. Subject to the terms and conditions of this
Agreement, NovaDel will Manufacture and supply to BioAlliance and its
Sublicensees such quantities of Licensed Product, in finished form, as requested
by BioAlliance and its Sublicensees to cover their total requirements for
Licensed Product under the License Agreement during the Term, including
reasonable quantities of Samples requested by BioAlliance and its Sublicensees.
NovaDel will be the exclusive supplier to BioAlliance and its Sublicensees of
Licensed Product during the Royalty Term. After the Royalty Term, NovaDel shall
continue to be the primary source for the Manufacture and supply to BioAlliance
and its Sublicensees of Licensed Product in the Territory so long as the
Transfer Price is commercially reasonable given the market

 

*** Portion for which confidential treatment requested.

 

6.

 



 

--------------------------------------------------------------------------------

 

 

conditions and is competitive with the transfer price for Licensed Product that
BioAlliance or its Sublicensees may obtain from any Third Party manufacturer.

3.

FORECASTS AND PURCHASE ORDERS.

3.1       Forecasts for Development Quantities of Licensed Product. In the
Development Plan created under the License Agreement, the parties shall
establish a forecasting and ordering mechanism for the quantities of any and all
amounts of Licensed Product needed by BioAlliance to perform its development
activities. Except as otherwise explicitly set forth in this Agreement, all
matters with respect to the supply of Licensed Product for development shall be
as agreed upon by the parties and set forth in the applicable Development Plan
or other written agreement between the parties.

3.2       Quarterly Forecasts. Beginning twelve (12) months prior to the
anticipated First Commercial Sale, and for each Calendar Quarter thereafter,
BioAlliance shall provide NovaDel with a written twelve (12)-month rolling
forecast of its estimated orders for Licensed Product, including Samples (each a
“Forecast”). Each Forecast is a non-binding estimate and shall not obligate
BioAlliance to purchase the volume of Licensed Product or Samples set forth in
it; provided, however, that the volume forecasted for the first three (3) months
of each Forecast shall be binding upon BioAlliance and BioAlliance shall deliver
purchase orders to NovaDel pursuant to Section 3.4 for each of these months. For
each of the fourth (4th) through twelfth (12th) months in each such Forecast,
although the quantities in the Forecast may exceed (i) one hundred fifty percent
(150%) for any period ending prior to the first (1st) anniversary of the First
Commercial Sale and (ii) one hundred twenty percent (120%) for the remainder of
the Term, the supply obligations of NovaDel shall not exceed one hundred fifty
percent (150%) and one hundred twenty percent (120%), respectively, of the
amount forecast for such month in the previous Forecast; provided that NovaDel
agrees to use Commercially Reasonable Efforts to supply such excess.

3.3       Commercial Launch. BioAlliance shall notify NovaDel at least twelve
(12) months in advance of the anticipated First Commercial Sale and provide the
first Forecast pursuant to Section 3.2 at such time. BioAlliance may change the
estimated date of the First Commercial Sale by notifying NovaDel three months in
advance.

3.4       Purchase Orders. BioAlliance shall order Licensed Product and Samples
by submitting written purchase orders, in such form as the parties shall agree
from time to time, to NovaDel specifying the quantities of Licensed Product,
including Samples, ordered, the desired shipment date for such Licensed Product,
including Samples, and any special shipping instructions. BioAlliance shall
order Licensed Product and Samples in lots of a defined number of units/lot
pursuant to each purchase order as reasonably specified by NovaDel. BioAlliance
shall submit each purchase order to NovaDel at least three (3) months in advance
of the desired shipment date specified in such purchase order. NovaDel shall
make each shipment of Licensed Product, including Samples, in the quantity and
on the shipment date specified for it on BioAlliance’s purchase order, via the
mode(s) of transportation and to the party and destination specified on such
purchase order. Any purchase orders for Licensed Product, including Samples,
submitted by BioAlliance to NovaDel shall reference this Agreement and shall be
governed exclusively by the terms contained herein. The parties hereby agree
that the terms and conditions

 

*** Portion for which confidential treatment requested.

 

7.

 



 

--------------------------------------------------------------------------------

 

 

of this Agreement shall supersede any term or condition in any order,
confirmation or other document furnished by BioAlliance or NovaDel that is in
any way inconsistent with these terms and conditions.

3.5       Quantity of Orders. The parties agree that Forecasts and orders of
Licensed Product will be expressed by multiples of boxes of Licensed Product.
Each box of Licensed Product Manufactured by NovaDel shall contain that number
of vials to be agreed upon by the parties, with each vial containing 164.16
milligrams of ondansetron HCl, or as otherwise set forth in any Regulatory
Approval for Licensed Product in the Territory or agreed to by the parties. The
forgoing notwithstanding, the parties will work together in good faith to have
NovaDel supply Samples for BioAlliance to use for its promotional activities.

4.

PRICE AND TAXATION.

4.1       Price. BioAlliance will pay NovaDel the following amount for Licensed
Product, including Samples, supplied by NovaDel to BioAlliance and its
Sublicensees under this Agreement (the “Purchase Price”): *** the*** for***
pursuant to *** the *** for *** and*** the*** for*** and*** provided, however,
that if the *** in any *** exceeds*** of Net Sales for Licensed Product for such
*** then the *** shall be *** in connection with the *** for such *** that, if
the *** for such *** of *** for Licensed Product for such *** then *** shall ***
of the amount by which *** of *** for such *** *** and*** of *** for such ***
For example, if *** are*** and*** is *** for a given *** payable by *** for such
*** would*** and would*** which is *** or*** plus *** of the amount by which ***
of *** or *** .

4.2       Invoices. NovaDel shall invoice BioAlliance for the aggregate Purchase
Price of each shipment of Licensed Product, including Samples, at the time of
such shipment.

4.3       Method of Payment. All payments due hereunder to NovaDel shall be paid
to NovaDel in U.S. Dollars not later than thirty (30) days following the receipt
of the applicable invoice, unless such shipment of Licensed Product is rejected
in accordance with the provisions of Section 6.2.

4.4       Records; Audits. NovaDel shall keep complete and accurate records
pertaining to the Manufacture and supply of Licensed Product under this
Agreement, in sufficient detail to permit BioAlliance to confirm the accuracy of
all payments due hereunder, for a period of three (3) years following the
Calendar Quarter in which such payment is due. BioAlliance shall have the right
to have an independent, certified public accountant reasonably acceptable to
NovaDel, have access during normal business hours, and upon reasonable prior
written notice, to such of the records of NovaDel as may be reasonably necessary
to verify the accuracy of the Purchase Price, including the Cost of Goods for
any Calendar Quarter ending not more than thirty-six (36) months prior to the
date of such request; provided, however, that in each case BioAlliance shall not
have the right to conduct more than one such audit in any twelve (12)-month
period. BioAlliance shall bear the full cost of such audit unless such audit
discloses an overpayment of *** of the amount due to NovaDel under this
Agreement, in which case, NovaDel shall bear the full cost of such audit and
shall promptly remit the amount of any overpayment. Any underpayment shall be
promptly paid to NovaDel. The results of such accounting firm shall be final,
absent manifest error.

 

*** Portion for which confidential treatment requested.

 

8.

 



 

--------------------------------------------------------------------------------

 

 

4.5       Late Payments. In the event that any payment due under this Agreement
which is not paid when due shall bear interest at a rate equal to *** ;
provided, however, that in no event shall such rate exceed the maximum legal
annual interest rate.

5.

DELIVERY.

5.1       Delivery Terms. NovaDel will deliver Licensed Product, including
Samples to BioAlliance or its designee in such quantities and on such monthly
delivery dates as are specified in purchase orders. Deliveries shall be made FCA
(Incoterms 2000) from the facility at which Licensed Product was Manufactured to
such facility as designated by BioAlliance in the relevant purchase order(s).
Licensed Product delivered to BioAlliance or its designee shall be in fully
finished form, Labeled and Packaged for use in development activities and/or
supply to the ultimate consumer in accordance with applicable laws, rules and
regulations and all applicable Regulatory Approvals. Licensed Product supplied
by NovaDel will have a shelf life of (a) at least eighteen (18) months from the
date of delivery if Licensed Product receives Regulatory Approval with
twenty-four (24) months or greater of shelf life and (b) at least two-thirds
(2/3) of the approved shelf live from the date of delivery if Licensed Product
receives Regulatory Approval with less then twenty-four (24) months of shelf
life.

6.

QUALITY ASSURANCE CONTROL - ACCEPTANCE.

 

6.1

Specifications; Testing.

6.1.1    Batch Testing. NovaDel will perform standard analytical testing of each
Manufactured batch of Licensed Product to be delivered to BioAlliance to verify
that it meets the Specifications, according to the procedure described in the
corresponding documentation and that Licensed Product was Manufactured in
accordance with applicable Regulatory Approvals, laws, rules, regulation and
authorities prior to shipment of each batch of Licensed Product.

6.1.2    Quality Control Problem. In addition, in the event NovaDel identifies a
quality problem with respect to a quality control sample or any batch sample of
Licensed Product, then, it shall notify BioAlliance and if requested by
BioAlliance in writing, NovaDel shall authorize BioAlliance to consult at
NovaDel’s facilities the full batch records corresponding to the applicable
quality control sample or applicable batch.

6.1.3    Certificates of Analysis and Compliance. NovaDel shall provide
appropriate certification that the Licensed Product supplied meets
specifications, and other applicable quality standards, as determined by the
parties in the Quality Agreement, to BioAlliance with each shipment of Licensed
Product supplied hereunder. In the event BioAlliance requires additional
documentation from a Manufacturer (whether due to a change in the applicable
laws, rules or regulations or in a Regulatory Approval for Licensed Product) to
Exploit Licensed Product in the Territory under any Regulatory Approval, NovaDel
will use Commercially Reasonable Efforts to supply such documentation with each
shipment of Licensed Product. Such certificates shall certify with respect to
each shipment and batch (identified by batch number) (i) the quantity of the
shipment, (ii) that the Licensed Product delivered conforms to the
Specifications and (iii) that the Licensed Product was Manufactured in
accordance with

 

*** Portion for which confidential treatment requested.

 

9.

 



 

--------------------------------------------------------------------------------

 

 

cGMP and any applicable Regulatory Approval. BioAlliance shall be under no
obligation to accept any shipment of Licensed Product without the accompanying
appropriate certification.

 

6.2

Acceptance and Rejection.

6.2.1    Licensed Product Rejection. BioAlliance may reject any shipment of
Licensed Product if such Licensed Product does not conform to the Specifications
or fails to conform to any warranty set forth in this Agreement. If BioAlliance
rejects any shipment of Licensed Product, BioAlliance shall within thirty (30)
days from receipt inform NovaDel of its refusal to accept such shipment, and the
reasons therefor; otherwise, BioAlliance shall be deemed to have accepted said
shipment; provided that such acceptance shall not preclude a subsequent
rejection of any shipment of Licensed Product by BioAlliance following discovery
of latent defects in such Licensed Product (including, without limitation,
discovery of any substance that would cause Licensed Product to be adulterated
within the meaning of the United States Food Drug & Cosmetic Act or other
analogous regulatory provision), as applicable in the stated time period,
provided that BioAlliance notifies NovaDel in writing within five (5) business
days of discovery of such latent defect and prior to the expiry of the shelf
life of the Licensed Product.

6.2.2    Replacement of Licensed Product and Dispute Procedure. BioAlliance’s
basis for rejection shall be conclusive unless NovaDel notifies BioAlliance in
writing, within ten (10) days of receipt of notice that BioAlliance is rejecting
Licensed Product, that NovaDel disagrees with such basis for rejection (an
“Objection Notice”). If BioAlliance and NovaDel fail within ten (10) days after
delivery of the Objection Notice to agree as to whether Licensed Product is
defective, representative samples of the batch of Licensed Product in question
shall be submitted to a mutually-acceptable independent laboratory for analysis
or review. The results of such evaluation shall be binding upon the parties. The
parties shall share equally the cost of such evaluation except that the party
that is determined to have been incorrect in its determination of whether
Licensed Product should be rejected shall assume the responsibility for, and
pay, the costs of any such evaluation and reimburse the other for any amounts
previously paid to the independent laboratory in connection with that
determination.

6.2.3    Cost of Replacement. If any shipment of Licensed Product is rejected by
BioAlliance, BioAlliance’s duty to pay all amounts payable to NovaDel in respect
of the rejected Licensed Product shall be suspended unless and until there is a
determination by the independent laboratory in support of NovaDel’s Objection
Notice in accordance with Section 6.2.2. If only a portion of a shipment is
rejected, BioAlliance’s duty to pay the amount allocable to the defective
portion only shall be suspended.

6.2.4    Return or Destruction; Invoices. If a shipment or partial shipment is
rejected by BioAlliance pursuant to the provisions of this Section 6.2,
BioAlliance shall return to NovaDel at NovaDel’s request and expense (or, at the
election of NovaDel, destroy and provide evidence of such destruction to
NovaDel) any such rejected Licensed Product. NovaDel shall (i) credit the
original invoice in respect of the rejected Licensed Product, and (ii) adjust
the invoice to BioAlliance for any Licensed Product that was not rejected,
payment of which is due in accordance with the terms of the original invoice. If
there is a determination by the independent laboratory under Section 6.2.2 that
the Licensed Product should not have been rejected, BioAlliance shall pay
NovaDel for such improperly rejected Licensed Product.

 

*** Portion for which confidential treatment requested.

 

10.

 



 

--------------------------------------------------------------------------------

 

 

6.2.5    Replacement Licensed Product. During the pendency of any rejection
discussions NovaDel shall promptly use Commercially Reasonable Efforts to supply
BioAlliance with additional Licensed Product, which BioAlliance shall purchase
on the same terms as the Licensed Product that is the subject of the rejection
discussions.

6.3       Quality Agreement. Within ninety (90) days after BioAlliance files the
CTD (as defined in the License Agreement) for Licensed Product or such earlier
time as agreed by the parties, the parties will enter into an agreement that
details the quality assurance obligations of each party (the “Quality
Agreement”). Notwithstanding the foregoing, failure to enter into a Quality
Agreement shall not affect NovaDel’s obligation to supply Licensed Product to
BioAlliance. The parties shall amend the Quality Agreement from time to time as
the parties deem necessary. If the parties enter into a Quality Agreement, all
Licensed Product supplied to BioAlliance be supplied in accordance with the
terms of this Agreement and the Quality Agreement.

7.

MANUFACTURE OF LICENSED PRODUCT.

7.1       Raw Materials. NovaDel shall be responsible for obtaining, and shall
store at no cost to BioAlliance, any raw materials, components, other
ingredients and Packaging and Labeling materials (“Raw Materials”) required for
the Manufacture of Licensed Product, in reasonable quantities consistent with
BioAlliance’s Forecasts and purchase orders. NovaDel shall use and rotate all
stock of materials on a first-expiry, first-out basis. NovaDel shall at all
times maintain a sufficient quantity of Raw Materials to Manufacture at least a
six (6) months’ supply of Licensed Product.

7.2       Manufacture of Licensed Product. NovaDel will Manufacture Licensed
Product in accordance with the Specifications, cGMPs and other applicable rules
and regulations of the EMEA or other applicable Regulatory Authorities in the
Territory. The parties shall notify each other within forty-eight (48) hours of
any new instructions or specifications required by the FDA (if applicable), EMEA
and by other applicable Regulatory Authorities in the Territory. The parties
shall confer with each other with respect to any response regarding such
instruction or specification and the best means to comply with such requirements
and the parties will bear the costs for implementing such changes in accordance
with Section 7.4.

7.3       Labeling. BioAlliance shall provide to NovaDel camera ready art for
the final packaging of Licensed Product for use in the Territory, the cost of
which shall be borne by BioAlliance and NovaDel shall use only such materials
provided by BioAlliance on the Labels and Packaging for Licensed Product
supplied to BioAlliance and its designees. Presentation of the Trademark (as
defined in the License Agreement) on Licensed Product for sale in the Territory
shall comply with the provisions regarding the Trademark under the License
Agreement. Provided that NovaDel uses only materials provided by BioAlliance on
the Labels and Packaging for Licensed Product supplied to BioAlliance and its
designees, BioAlliance shall be responsible for ensuring the accuracy of all
information contained on all Labels and Packaging for Licensed Product for the
Territory and for the compliance of all such Labels and Packaging with
applicable laws, rules and regulations and all Regulatory Approvals for Licensed
Product in the Territory. Should BioAlliance or NovaDel desire or be required
pursuant to applicable laws, rules or regulations or any Regulatory Approval for
Licensed Product to make

 

*** Portion for which confidential treatment requested.

 

11.

 



 

--------------------------------------------------------------------------------

 

 

any change in any such Labels or Packaging, BioAlliance shall be responsible for
procuring the updating of all artwork and text associated with such change and
providing such changes to NovaDel.

 

7.4

Changes to the Specifications or to the Manufacturing Process.

 

7.4.1

Manufacturing Changes.

(i)        NovaDel shall be entitled to make such changes related to the
Manufacture of the Licensed Product as are determined by NovaDel to be necessary
or appropriate, without the prior written consent of BioAlliance; provided,
however, NovaDel shall obtain the prior written consent of BioAlliance, such
consent not to be unreasonably withheld or delayed, with respect to any proposed
revision to the Specifications, and any change in the Raw Materials, equipment,
process or procedures used to Manufacture Licensed Product (the “Manufacturing
Process”) that would require approval of the EMEA or other applicable Regulatory
Authority in the Territory, and NovaDel shall notify BioAlliance of other
material changes to the Manufacturing Process.

(ii)        Changes to the Manufacture of the Licensed Product hereunder that
are required by a Regulatory Authority or applicable laws shall be implemented
by NovaDel as promptly as practicable in compliance with applicable laws and
NovaDel’s documented change control procedures.

(iii)      The costs and expenses of NovaDel associated with changes made in
accordance with Section 7.4.1, other than changes made in accordance with
Section 7.4.1(ii), shall be borne solely by NovaDel, including obsolete
inventory and works-in progress and such costs will not be passed through via
increase in Cost of Goods. The costs and expenses of NovaDel associated with
changes made in accordance with Section 7.4.1(ii) shall be borne equally by the
parties, including obsolete inventory and works-in progress.

 

7.4.2

Changes to Package Inserts and Labeling.

(i)        In the event that BioAlliance desires to make a change directly to
the Package insert or Labeling for the Licensed Product (each, a “Discretionary
Product Change”), BioAlliance shall notify NovaDel in writing. Any additional
out-of-pocket costs and expenses incurred by NovaDel as a result of its
implementation of such Discretionary Product Changes shall be borne solely by
BioAlliance, including obsolete inventory and works-in progress. Prior to
incurring the costs and expenses, NovaDel will provide BioAlliance with a
good-faith, written estimate of such costs and expenses. BioAlliance shall have
the opportunity, to the extent practicable, to reduce such costs and expenses by
performing certain aspects of the work itself.

(ii)       Changes to the Package insert or Labeling for the Licensed Product
that are required by a Regulatory Authority or applicable laws in the Territory
shall be discussed in good faith between NovaDel and BioAlliance and shall be
implemented by NovaDel as promptly as practicable in compliance with Regulatory
Authority requirements, applicable laws and NovaDel’s documented change control
procedures. Any additional out-of-pocket costs and

 

*** Portion for which confidential treatment requested.

 

12.

 



 

--------------------------------------------------------------------------------

 

 

expenses incurred by NovaDel as a result of its implementation of changes made
in accordance with this Section 7.4.2(ii) shall be borne by BioAlliance,
including obsolete inventory and works-in progress.

 

7.4.3

Changes to Packaging.

(i)        BioAlliance shall be entitled to make changes to the artwork on the
Packaging and Label for the Licensed Product in its sole discretion, including,
without limitation, changes to the size and placement of the BioAlliance logo.
All changes shall be consistent with the approved Packaging and Labeling for the
Licensed Product.

(ii)       The out-of-pocket costs and expenses incurred by NovaDel as a result
of its implementation of such changes to the Packaging and Labeling of the
Licensed Product in accordance with Section 7.4.3(i) shall be borne solely by
BioAlliance, including obsolete inventory and works-in progress. Prior to
incurring the costs and expenses, NovaDel will provide BioAlliance with a
good-faith, written estimate of such costs and expenses. BioAlliance shall have
the opportunity, to the extent practicable, to reduce such costs and expenses by
performing certain aspects of the work itself.

7.5       Reprocessing and Reworking of Licensed Product. Any reprocessing or
reworking of any batch or lot of Licensed Product shall be made in full
compliance with the procedures described in the Regulatory Approvals for
Licensed Product, or, if not made in compliance with the procedures described in
the Regulatory Approvals for Licensed Product in the Territory, NovaDel shall
obtain the prior written consent of BioAlliance.

7.6       Requirement of Buffer Stock. Beginning within a reasonable period of
time following the Effective Date, but no later than three (3) months prior to
the anticipated date of the First Commercial Sale in the Territory, NovaDel
shall have available (including as a result of Licensed Product Manufactured by
any Second Source Facility) a buffer stock of Licensed Product (the “Buffer
Stock”), as determined by mutual agreement of the parties. The level of Buffer
Stock will be expressed as a number of months of supply of Licensed Product and
will be determined based upon the quantities specified in the most recent
applicable months of the Forecast (including purchase orders). The Buffer Stock
shall be no less than three (3) months’ supply of Licensed Product at any time.
The cost of the Buffer Stock will be shared equally by the parties.

7.7       Second Source Facility. Within eighteen (18) months after the filing
of the first application for Regulatory Approval in the Territory, NovaDel will
qualify and thereafter keep qualified an additional Manufacturing facility (a
“Second Source Facility”), in addition to, and at least one hundred and fifty
(150) kilometers away from, the existing Manufacturing facility, for the
production of Licensed Product to ensure a second source of supply of Licensed
Product to BioAlliance. The Second Source Facility must be a second facility
operated by NovaDel or any licensee or subcontractor of NovaDel with quality and
reliability in Manufacturing comparable to NovaDel’s first facility, and such
Second Source Facility must be approved by the EMEA and other relevant
Regulatory Authorities in the Territory such that the Licensed Product
Manufactured by the Second Source Facility may be commercialized by BioAlliance
under the applicable Regulatory Approvals for Licensed Product.

 

*** Portion for which confidential treatment requested.

 

13.

 



 

--------------------------------------------------------------------------------

 

 

 

7.8

Licensed Product Shortfall; Manufacturing Right.

7.8.1    Shortfall. NovaDel shall use Commercially Reasonable Efforts to avoid
shortfalls in supply of Licensed Product based on the Forecasts provided by
BioAlliance. In the event NovaDel has failed to or will be unable to supply to
BioAlliance at least seventy-five percent (75%) of BioAlliance’s purchase orders
for two (2) consecutive Calendar Quarters (a “Failure to Supply”), then, in
addition to other rights or remedies available, NovaDel shall promptly notify
BioAlliance, in writing, of such shortage, or potential shortage, or inability
to timely supply Licensed Product and, if possible, the date when NovaDel will
again be able to supply Licensed Product. NovaDel will use all Commercially
Reasonable Efforts to remedy any shortfall of Licensed Product as soon as
practicable and NovaDel will allocate its available production capacity for the
production of Licensed Product in a manner proportional to the utilization of
all customers (including NovaDel) of such capacity in the prior six (6) month
period.

7.8.2    Manufacturing Right. At any time during the Term, in the event of a
Failure to Supply, BioAlliance shall have the right, but not the obligation, to
make or have made by any Third Party Licensed Product in order to satisfy
BioAlliance’s and its Sublicensees’ requirements of Licensed Product (the
“Manufacturing Right”). BioAlliance shall have the Manufacturing Right until
such time as NovaDel has resumed and restored its capability to Manufacture and
supply BioAlliance’s and its Sublicensees’ requirements of Licensed Product and
recommences its Manufacture and supply of Licensed Product, or until such time
as BioAlliance reasonably believes that NovaDel is able to supply Licensed
Product, or, if longer, for the duration of any commercially reasonable
obligation to any Third Party supplier entered into by BioAlliance or its
Sublicensees in connection with the exercise of the Manufacturing Right. If
BioAlliance and its Sublicensees continue to have obligations to any Third Party
supplier entered into in connection with the exercise of the Manufacturing Right
after NovaDel has resumed its capability to Manufacture and supply under this
Agreement or, as applicable, after BioAlliance reasonably believes that NovaDel
is able to supply Licensed Product, BioAlliance and its Sublicensees will
purchase such portion, if any, of their requirements of Licensed Product from
NovaDel pursuant to this Agreement as can reasonably be purchased given the
obligations to such Third Party supplier. When assessing Third Party suppliers
in connection with the exercise of the Manufacturing Right, BioAlliance will
consider any Third Party suppliers suggested by NovaDel and will in good faith
attempt to select a Third Party supplier that will permit NovaDel to resume
Manufacture and supply under this Agreement as promptly as possible after it is
able to do so, subject to commercially reasonable considerations of material
differences in qualification, reliability, pricing, quality and other similar
factors, considered as a whole, with respect to such potential Third Party
suppliers. NovaDel shall provide BioAlliance with written notice of its ability
to recommence Manufacturing and supplying BioAlliance and its Sublicensees with
their requirements of Licensed Product no less than six (6) months in advance.

7.8.3    License Grant. NovaDel hereby grants to BioAlliance a worldwide,
non-exclusive, royalty-free license, with the right to sublicense, under the
NovaDel Technology, to make and have made Licensed Product, which license shall
be exercisable beginning on the date upon which BioAlliance elects to exercise
its Manufacturing Right, and shall continue so long as the Manufacturing Right
continues to be in effect under Section 7.8.2. In the event the

 

*** Portion for which confidential treatment requested.

 

14.

 



 

--------------------------------------------------------------------------------

 

 

Manufacturing Right and corresponding license under this Section 7.8.3 is
exercisable by BioAlliance, NovaDel shall promptly transfer to BioAlliance or
its Sublicensee such NovaDel Technology and any other Information and data
concerning and related to the Manufacture and supply of Licensed Product and
shall reasonably assist BioAlliance and any Sublicensee of BioAlliance in the
implementation thereof.

7.8.4    Reimbursement of Costs. NovaDel will reimburse BioAlliance for all
reasonable and documented out of pocket costs incurred by BioAlliance and, if
applicable, its Sublicensees, in exercising the Manufacturing Right, including,
without limitation, documented costs incurred for laboratory trials,
transferring the NovaDel Technology, Information and data, and writing and
filing any regulatory documentation.

8.

REGULATORY.

 

8.1

Adverse Event Reporting; Licensed Product Complaints.

8.1.1    Pharmacovigilance. Subject to the terms of this Agreement, NovaDel and
BioAlliance (under the guidance of their respective pharmacovigilance
departments, or equivalent thereof) shall define and finalize the
responsibilities the parties shall employ to protect patients who receive
Licensed Product and promote their well-being in a separate Safety Data Exchange
Agreement (“SDEA”), and NovaDel will use Commercially Reasonable Efforts to have
its other licensees of Licensed Product agree to be parties to the SDEA. These
responsibilities shall include mutually acceptable guidelines and procedures for
the receipt, investigation, recordation, communication and exchange (as between
the parties) of safety information such as Adverse Events, pregnancy exposure,
lack of efficacy, misuse/abuse; and any other information concerning the safety
of the Licensed Product. Such guidelines and procedures will be in accordance
with, and enable the parties to fulfill, local and international regulatory
reporting obligations to Regulatory Authorities. Furthermore, such agreed
procedures shall be consistent with relevant FDA and International Council for
Harmonization (ICH) guidelines, except where said guidelines may conflict with
existing local regulatory safety reporting requirements, in which case local
reporting requirements shall prevail. The SDEA shall provide that: (i)
BioAlliance shall be responsible for all pharmacovigilance activities regarding
the Licensed Product in the Territory, including signal detection, medical
surveillance, risk management, global medical literature review and monitoring,
Adverse Event reporting and responses to regulatory authority requests or
enquiries; (ii) in the event NovaDel receives safety information regarding the
Licensed Product, or information regarding any safety-related regulatory request
or inquiry, NovaDel shall notify BioAlliance as soon as practicable, but, in any
event, not later than five (5) business days after it receives such safety
information, regulatory authority request or query; and (iii) in the event
BioAlliance receives safety information regarding the Licensed Product, or
information regarding any safety-related regulatory request or inquiry,
BioAlliance shall notify NovaDel as soon as practicable, but, in any event, not
later than five (5) business days after it receives such safety information,
regulatory authority request or query.

8.1.2    Licensed Product Complaints. BioAlliance will notify NovaDel within
five (5) days of any customer complaints that relate to the Manufacture of
Licensed Product. NovaDel shall conduct investigations to determine the validity
and cause of the complaint and

 

*** Portion for which confidential treatment requested.

 

15.

 



 

--------------------------------------------------------------------------------

 

 

will use Commercially Reasonable Efforts to report the findings of such
investigation to BioAlliance within ten (10) business days of notification.

8.2       Regulatory Compliance. NovaDel shall comply with all regulatory
requirements with respect to Licensed Product imposed by applicable laws, rules
any regulations and any Regulatory Approval upon NovaDel as the manufacturer of
the Licensed Product. NovaDel shall, on a timely basis, provide BioAlliance with
such Information in NovaDel’s possession as the manufacturer of Licensed
Product.

8.3       cGMP Compliance and QA Audits. Upon the reasonable written request to
NovaDel, but no more than once a calendar year, BioAlliance shall have the right
to have representatives visit the Manufacturing facilities for Licensed Product
during normal business hours to discuss any related issues with applicable
manufacturing and management personnel and to review and inspect (i)
Manufacturing and storage facilities for Licensed Product, (ii) the quality
control procedures, and/or (iii) any records and reports pertinent to the
Manufacture, disposition or transport of Licensed Product as may be necessary to
evidence NovaDel’s compliance with all applicable Regulatory Approvals for the
manufacture of Licensed Product, including, compliance with cGMP.

8.4       Regulatory Support. NovaDel shall notify BioAlliance within two (2)
business days of any inspection relating to Licensed Product or any Licensed
Product-related facility by the FDA (if applicable), EMEA or any other
Regulatory Authority in the Territory and, at the conclusion of such inspection,
shall furnish BioAlliance within twenty-four (24) hours after receipt a copy of
all documentation, including any Form 483 or its European equivalent and
NovaDel’s response thereto, relating to such inspection. In addition, NovaDel
shall notify BioAlliance within forty-eight (48) hours of any other regulatory
actions or communications (other than ministerial, non-substantive
communications) relating to Licensed Product or any Licensed Product-related
facility. NovaDel shall further provide BioAlliance and its Sublicensees with
all necessary Information and data regarding the Manufacture of Licensed Product
to the extent necessary for BioAlliance and its Sublicensees to prepare and
defend any inquiries from the FDA (if applicable), EMEA or any other Regulatory
Authority in the Territory with respect to the Licensed Product, or to exercise
the Manufacturing Right, to satisfy all applicable regulatory requirements. The
parties shall confer with each other with respect to any response regarding such
action or communication and the best means to comply with such action or
communication.

8.5       Recall of Licensed Product. In the event either party believes a
recall, field alert, product withdrawal or field correction may be necessary
with respect to Licensed Product supplied under this Agreement, such party shall
immediately notify the other party in writing. NovaDel will not act to initiate
a recall, field alert, product withdrawal or field correction without the
express prior written approval of BioAlliance, unless otherwise required by
applicable law, and each party shall provide all necessary cooperation and
assistance to the other party with respect thereto. BioAlliance shall be
responsible for any such recall, field alert, product withdrawal or field
correction of Licensed Product in the Territory; provided, however, that the
cost of any recall, field alert, product withdrawal or field correction shall be
borne by BioAlliance, except to the extent such recall, field alert, product
withdrawal or field correction is caused by NovaDel’s breach of its warranties,
representations or obligations under this

 

*** Portion for which confidential treatment requested.

 

16.

 



 

--------------------------------------------------------------------------------

 

 

Agreement, the License Agreement or applicable law or its negligence or willful
misconduct, in which case such cost shall be borne by NovaDel to the extent of
such breach, negligence or misconduct. For purposes hereof, such cost shall be
limited to reasonable, actual and documented costs incurred by the parties for
such recall, withdrawal or correction, and replacement of Licensed Product to be
recalled. In the event of a recall, NovaDel shall reasonably cooperate with
BioAlliance with respect to any such recall, field alert, product withdrawal or
field correction.

8.6       Compliance with Laws. NovaDel shall comply with all applicable present
and future orders, regulations, requirements and laws of any and all Regulatory
Authorities with respect to Manufacture of Licensed Product, including, all laws
and regulations of such territories applicable to the transportation, storage,
use, handling and disposal of hazardous materials. NovaDel represents and
warrants to BioAlliance that it has and will maintain during the Term all
government permits, including, without limitation, health, safety and
environmental permits, necessary for the conduct of the actions and procedures
that it undertakes pursuant to this Agreement.

8.7       Documentation. NovaDel shall keep complete, accurate and authentic
accounts, notes, data and records of the work performed under this Agreement
(including batch records). Each party shall maintain complete and adequate
records pertaining to the methods and facilities used for the Manufacture,
holding and distribution of Licensed Product in accordance with all applicable
domestic and foreign laws, rules and regulations so that such Licensed Product
may be used in humans.

8.8       Samples. NovaDel shall retain samples of Licensed Product for a period
of three (3) years (or, if longer, the minimum period required by applicable
laws, rules or regulations or applicable Regulatory Approval for Licensed
Product) after BioAlliance’s acceptance of such batch. The sample size shall be
twice the size necessary to conduct quality control testing (except for
sterilization and testing). Upon BioAlliance’s written request, NovaDel shall
provide BioAlliance with up to one-half (1/2) the original amount of the
retained samples.

9.

REPRESENTATIONS AND WARRANTIES.

9.1       Licensed Product Warranty. NovaDel represents and warrants that
Licensed Product delivered hereunder will (i) be Manufactured by NovaDel in
accordance with all applicable Regulatory Approvals for Licensed Product, cGMPs
and other laws, rules and regulations of any applicable Regulatory Authority,
(ii) conform to the Specifications at the time of delivery, (iii) be capable of
maintaining conformity to said Specifications and requirements when handled and
stored in accordance with the Labeling until the applicable expiry date of such
Licensed Product, and (iv) not be misbranded or adulterated under any applicable
laws, rules or regulations.

9.2       No Debarred or Disqualified Persons. NovaDel represents and warrants
that it shall employ, contract with, or retain any person directly or indirectly
to perform any services under this Agreement if such a person (a) is under
investigation by the FDA, EMEA or other applicable Regulatory Authority for
debarment or is presently debarred by the FDA, pursuant to 21 U.S.C. § 335a or
its successor provisions, or the EMEA or other applicable Regulatory

 

*** Portion for which confidential treatment requested.

 

17.

 



 

--------------------------------------------------------------------------------

 

 

Authority, or (b) has a disqualification hearing pending or has been
disqualified by the FDA, pursuant to 21 C.F.R. § 312.70 or its successor
provisions, or the EMEA or other applicable Regulatory Authority. In addition,
NovaDel represents and warrants that, to its knowledge, it has not engaged in
any conduct or activity which could lead to any of the above-mentioned
disqualification or debarment actions. If, during the Term, NovaDel or any
person employed or retained by it to perform under this Agreement (i) comes
under investigation by the FDA, EMEA or other Regulatory Authority for a
debarment action or disqualification, (ii) is debarred or disqualified, or (iii)
engages in any conduct or activity that could lead to any of the above-mentioned
disqualification or debarment actions, NovaDel shall immediately notify
BioAlliance of same.

9.3       Mutual Representations and Warranties. Each party represents and
warrants to the other party that: (a) it is duly organized and validly existing
under the laws of its jurisdiction of incorporation or formation, and has full
corporate or other power and authority to enter into this Agreement and to carry
out the provisions hereof; (b) it is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person or persons
executing this Agreement on its behalf has been duly authorized to do so by all
requisite corporate or partnership action; and (c) this Agreement is legally
binding upon it, enforceable in accordance with its terms, and does not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it may be bound, nor violate any material law or regulation
of any court, governmental body or administrative or other agency having
jurisdiction over it.

9.4       Additional NovaDel Agreements. NovaDel further represents, warrants
and covenants to BioAlliance that NovaDel, or, as applicable, a NovaDel
Affiliate, will maintain throughout the Term all Manufacturing facilities and
all permits, licenses, registrations and other forms of governmental
authorization and Regulatory Approvals required in order for NovaDel to perform
its obligations hereunder in accordance with applicable laws, rules and
regulations and all Regulatory Approvals for Licensed Product; provided,
however, that if NovaDel or, as applicable such NovaDel Affiliate ceases to hold
such a permit, license, registration or other form of governmental
authorization, BioAlliance may, in its sole discretion, allow NovaDel a
reasonable period of time to regain compliance with the foregoing requirement,
so long as during such time NovaDel is able to supply Licensed Product to
BioAlliance in accordance with this Agreement.

9.5       Disclaimer. Except as expressly set forth herein or in the License
Agreement, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, VALIDITY OF ANY PATENT
RIGHTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, AND IN
ALL CASES WITH RESPECT THERETO. Without limiting the generality of the
foregoing, each party expressly does not warrant (a) the success of Licensed
Product or (b) the safety or usefulness for any purpose of the technology
provided hereunder.

 

*** Portion for which confidential treatment requested.

 

18.

 



 

--------------------------------------------------------------------------------

 

 

9.6       Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF SECTION
10, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT;
provided however, that this Section 9.6 shall not be construed to limit either
party’s indemnification obligations under Section 12.

10.

CONFIDENTIALITY.

10.1     Confidential Information. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the parties, the parties agree
that, during the Term and for five (5) years thereafter (or such longer period
as specified in Section 11.3.2, the receiving party shall keep confidential and
shall not publish or otherwise disclose and shall not use for any purpose other
than as expressly provided for in this Agreement, any Information and materials
furnished to it by the other party pursuant to this Agreement (collectively,
“Confidential Information”). Each party may use such Confidential Information
only to the extent required to accomplish the purposes of this Agreement or the
License Agreement. Each party will use at least the same standard of care as it
uses to protect proprietary or confidential information of its own (but in no
event less than reasonable care) to ensure that its employees, agents,
consultants and other representatives do not disclose or make any unauthorized
use of the Confidential Information. Each party will promptly notify the other
upon discovery of any unauthorized use or disclosure of the Confidential
Information.

10.2     Exceptions. Confidential Information, as used throughout this
Agreement, shall not include any information that the receiving party can prove
by competent written evidence: (a) is now, or hereafter becomes, through no act
or failure to act on the part of the receiving party, generally known or
available; (b) is known by the receiving party at the time of receiving such
information, as evidenced by its records; (c) is hereafter furnished to the
receiving party by a Third Party, as a matter of right and without restriction
on disclosure; (d) is independently discovered or developed by the receiving
party without the use of Confidential Information belonging to the disclosing
party; or (e) is the subject of a written permission to disclose provided by the
disclosing party.

10.3     Authorized Disclosure. Each party may disclose Confidential Information
belonging to the other party to the extent such disclosure is reasonably
necessary in the following instances:

10.3.1  regulatory filings for Licensed Product as contemplated by the License
Agreement;

10.3.2  disclosure to sublicensees and/or subcontractors NovaDel has retained
for the Manufacture of Licensed Product, provided, in each case, that any such
sublicensee or subcontractor agrees to be bound by terms of confidentiality and
non-use at least as stringent to those set forth in this Section 10;

10.3.3  prosecuting or defending litigation as permitted by this Agreement or
the License Agreement;

 

*** Portion for which confidential treatment requested.

 

19.

 



 

--------------------------------------------------------------------------------

 

 

10.3.4  complying with applicable court orders or governmental regulations; and

10.3.5  disclosure to Affiliates, potential Sublicensees, Sublicensees,
employees, consultants or agents or to other Third Parties in connection with
due diligence or similar investigations by such Third Parties, and disclosure to
potential Third Party investors in confidential financing documents, provided,
in each case, that any such Affiliate, employee, consultant, agent or Third
Party agrees to be bound by terms of confidentiality and non-use at least as
stringent as those set forth in this Section 10.

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to Section
10.3.3 or 10.3.4, it will, except where impracticable, give reasonable advance
notice to the other party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligent as such party
would use to protect its own confidential information, but in no event less than
Commercially Reasonable Efforts. In any event, the parties agree to take all
reasonable action to avoid disclosure of Confidential Information hereunder. The
parties will consult with each other on the provisions of this Agreement to be
redacted in any filings made by the parties with any regulatory authority (such
as the Securities and Exchange Commission or “Autorite des Marches Financiers”)
or as otherwise required by law.

11.

TERM AND TERMINATION.

11.1     Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and continue until the expiration or termination of the License
Agreement unless terminated earlier pursuant to Section 11.2. Upon expiration of
the Term, BioAlliance shall, in its sole discretion, have the option to extend
the Term for successive one (1) year periods by providing written notice to
NovaDel no later than thirty (30) days prior to such expiration or any
anniversary of such expiration, as applicable.

 

11.2

Termination.

11.2.1  Termination for Material Breach; Cure. Each party shall have the right
to terminate this Agreement upon written notice to the other upon the occurrence
or after the material breach of this Agreement by the other party if the
breaching party has not cured such breach within sixty (60) days (or, with
respect to nonpayment, within ten (10) days) following written notice of
termination by the non-breaching party, provided, however, that if the allegedly
breaching party disputes whether there has been a material breach and initiates
the dispute resolution provisions of Section 13, then the time to cure such
breach shall toll pending such action and such party shall have until sixty (60)
days (or, with respect to nonpayment, ten (10) days) following the determination
(or dismissal) of such action to cure such breach.

11.2.2  Termination by BioAlliance. After the Royalty Term in any country in the
Territory, BioAlliance may terminate this Agreement as to such country upon
written notice to NovaDel if BioAlliance determines that the Transfer Price is
not commercially reasonable given the market conditions or is not competitive
with the transfer price for Licensed Product that may be obtained from any Third
Party manufacturer.

 

*** Portion for which confidential treatment requested.

 

20.

 



 

--------------------------------------------------------------------------------

 

 

11.2.3  Right to Alternative Relief. In the event that NovaDel has materially
breached this Agreement and failed to cure such breach as provided in Section
11.2.1, and BioAlliance does not wish to terminate its rights hereunder,
BioAlliance may, in its discretion, retain its rights and seek to have the court
determining whether such material breach has occurred assign appropriate relief
or damages as may be available at law or in equity.

 

11.3

Effect of Expiration or Termination; Surviving Obligations.

11.3.1  Effect of Termination. Upon the expiration of the Term or termination of
this Agreement pursuant to Section 11.2 or 14.9, all rights and obligations of
the parties under this Agreement shall terminate in its entirety in the case of
expiration of the Term or termination pursuant to Section 11.2.1 or 14.9 or as
to the applicable country in the case of termination of this Agreement pursuant
to Section 11.2.2, except as provided in this Section 11.3.

11.3.2  Return of Confidential Information. Within thirty (30) days following
the expiration or termination of this Agreement in its entirety, each party
shall deliver to the other party any and all Confidential Information of such
party then in its possession, except for one (1) copy which may be kept in such
party’s counsel’s office for archival purposes.

11.3.3  Surviving Obligations. Expiration or termination of this Agreement shall
not relieve the parties of any obligation accruing prior to such expiration or
termination. NovaDel’s obligations under Section 8.1, 8.4, 8.5, 8.7 and 8.8
shall remain in full force and effect following termination or expiration of
this Agreement. Additionally, except as set forth below or elsewhere in this
Agreement, the obligations and rights of the parties under the following
provisions of this Agreement shall survive expiration or termination of this
Agreement in its entirety or with respect to any country in the Territory:

Section 1 – Definitions

Section 4.4 – Audit

Section 9.5 – Disclaimer

Section 9.6 - Limitation of Liability

Section 10 – Confidentiality

Section 11.3 – Effect of Expiration or Termination; Surviving Obligations

Section 11.4 – Damages; Relief

Section 12 – Indemnification

Section 13 – Dispute Resolution

Section 14 – General Provisions

11.4     Damages; Relief. Termination of this Agreement shall not preclude
either party from claiming any other damages, compensation or relief that it may
be entitled to upon such termination.

11.5     Rights in Bankruptcy. All rights and licenses granted under or pursuant
to any article or section of this Agreement are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
rights to be “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code. If a case is commenced during the Term by or against NovaDel or
its Affiliates under the U.S. Bankruptcy Code then, unless and until

 

*** Portion for which confidential treatment requested.

 

21.

 



 

--------------------------------------------------------------------------------

 

 

this Agreement is rejected as provided in the U.S. Bankruptcy Code, NovaDel (in
any capacity, including debtor-in-possession) and its successors and assigns
(including, without limitation, a trustee) shall perform all of the obligations
provided in this Agreement to be performed by such party. If the U.S. Bankruptcy
Code case is commenced during the Term by or against NovaDel, this Agreement is
rejected as provided in the U.S. Bankruptcy Code and BioAlliance elects to
retain its rights hereunder as provided in the U.S. Bankruptcy Code, then
NovaDel, subject to the U.S. Bankruptcy Code case (in any capacity, including
debtor-in-possession) and its successors and assigns (including, without
limitation, a Title 11 trustee), shall provide to BioAlliance copies of all
Information necessary for BioAlliance to prosecute, maintain and enjoy its
rights under the NovaDel Technology under the terms of this Agreement held by
NovaDel and such successors and assigns promptly upon BioAlliance’s written
request therefor. All rights, powers and remedies of BioAlliance, as a licensee
hereunder, provided herein are in addition to and not in substitution for any
and all other rights, powers and remedies now or hereafter existing at law or in
equity (including, without limitation, the U.S. Bankruptcy Code) in the event of
the commencement of a U.S. Bankruptcy Code case by or against NovaDel.

12.

INDEMNIFICATION.

12.1     Indemnification by NovaDel. NovaDel hereby agrees to save, defend and
hold BioAlliance and its Affiliates and their respective directors, officers,
employees and agents (each, a “BioAlliance Indemnitee”) harmless from and
against any and all claims, suits, actions, demands, liabilities, expenses
and/or loss, including reasonable legal expense and attorneys’ fees
(collectively, “Losses”), to which any BioAlliance Indemnitee may become subject
as a result of any claim, demand, action or other proceeding by any Third Party
to the extent such Losses arise directly or indirectly out of (a)  the breach by
NovaDel of any warranty, representation, covenant or agreement made by NovaDel
in this Agreement, (b) the negligence or willful misconduct or willful omissions
by NovaDel in the performance of its obligations under this Agreement, or (c)
actual or asserted violations of applicable laws by NovaDel or its Affiliates in
connection with this Agreement; except, in each case, to the extent such Losses
are subject to indemnification by BioAlliance under Section 12.2 or the License
Agreement.

12.2     Indemnification by BioAlliance. BioAlliance hereby agrees to save,
defend and hold NovaDel and its Affiliates and their respective directors,
officers, employees and agents (each, a “NovaDel Indemnitee”) harmless from and
against any and all Losses to which any NovaDel Indemnitee may become subject as
a result of any claim, demand, action or other proceeding by any Third Party to
the extent such Losses arise directly or indirectly out of (a) the breach by
BioAlliance of any warranty, representation, covenant or agreement made by
BioAlliance in this Agreement, (b) the negligence or willful misconduct or
willful omissions by BioAlliance or its Affiliates or Sublicensees in the
performance of its obligations under this Agreement, (c) actual or asserted
violations of applicable laws by BioAlliance or its Affiliates or permitted
Sublicensees in connection with this Agreement, or (d) the use, promotion,
marketing, distribution, sale, offer for sale, import or export of Licensed
Product by BioAlliance or its Affiliates or permitted Sublicensees in the
Territory (provided that intellectual property infringement claims shall be
governed by Section 7 of the License Agreement, as applicable) or the use of the
Licensed Product by any person; except, in each case, to the extent such Losses
are subject to indemnification by NovaDel under Section 12.1 or the License
Agreement.

 

*** Portion for which confidential treatment requested.

 

22.

 



 

--------------------------------------------------------------------------------

 

 

 

12.3

Indemnification Procedure.

12.3.1  Notice of Claim. The indemnified party shall give the indemnifying party
prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such indemnified party intends to base a request
for indemnification under Section 12.1 or Section 12.2, but in no event shall
the indemnifying party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Losses (to the extent
that the nature and amount of such Loss is known at such time). The indemnified
party shall furnish promptly to the indemnifying party copies of all papers and
official documents received in respect of any Losses. All indemnification claims
in respect of a party, its Affiliates or their respective directors, officers,
employees and agents shall be made solely by such party (the “Indemnified
Party”).

12.3.2  Third Party Claims. The obligations of an indemnifying party under this
Section 11 with respect to Losses arising from claims of any Third Party that
are subject to indemnification as provided for in Section 12.1 or Section 12.2
(a “Third Party Claim”) shall be governed by and be contingent upon the
following additional terms and conditions:

(i)        Control of Defense. At its option, the indemnifying party may assume
the defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the indemnifying party shall not be construed as an acknowledgment that
the indemnifying party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the indemnifying
party of any defenses it may assert against any Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
indemnifying party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying party. In the event the
indemnifying party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the indemnifying party all original notices
and documents (including court papers) received by any Indemnified Party in
connection with the Third Party Claim. Should the indemnifying party assume the
defense of a Third Party Claim, the indemnifying party shall not be liable to
the Indemnified Party or any other Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party in connection with the analysis,
defense or settlement of the Third Party Claim. In the event that it is
ultimately determined that the indemnifying party is not obligated to indemnify,
defend or hold harmless an Indemnified Party from and against the Third Party
Claim, the Indemnified Party shall reimburse the indemnifying party for any and
all costs and expenses (including attorneys’ fees and costs of suit) and any
Losses incurred by the indemnifying party in its defense of the Third Party
Claim with respect to such Indemnified Party.

(ii)       Right to Participate in Defense. Without limiting Section 12.3.2(i),
any Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (A) the employment thereof has been specifically
authorized by the indemnifying party in writing or (B) the indemnifying party
has failed to assume the defense and employ counsel in

 

*** Portion for which confidential treatment requested.

 

23.

 



 

--------------------------------------------------------------------------------

 

 

accordance with Section 12.3.2(i) (in which case the Indemnified Party shall
control the defense).

(iii)      Settlement. With respect to any Losses relating solely to the payment
of money damages in connection with a Third Party Claim and that will not result
in the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnified Party in any manner,
and as to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the indemnifying party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
indemnifying party, in its sole discretion, shall deem appropriate. With respect
to all other Losses in connection with Third Party Claims, where the
indemnifying party has assumed the defense of the Third Party Claim in
accordance with Section 12.3.2(i), the indemnifying party shall have authority
to consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss provided it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
The indemnifying party shall not be liable for any settlement or other
disposition of a Loss by an Indemnified Party that is reached without the
written consent of the indemnifying party. Regardless of whether the
indemnifying party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without the prior written consent
of the indemnifying Party.

(iv)      Cooperation. Regardless of whether the indemnifying party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each other Indemnified Party to, cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation shall include access during normal business hours
afforded to indemnifying party to, and reasonable retention by the Indemnified
Party of, records and information that are reasonably relevant to such Third
Party Claim, and making Indemnified Parties and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the indemnifying party shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.

(v)       Expenses. Except as provided above, the costs and expenses, including
fees and disbursements of counsel, incurred by the Indemnified Party in
connection with any claim shall be reimbursed on a Calendar Quarter basis by the
indemnifying party, without prejudice to the indemnifying party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying party is ultimately held not to be obligated to
indemnify the Indemnified Party.

(vi)      Indemnification Under the License Agreement. Notwithstanding anything
to the foregoing, to the extent a Loss under this Agreement is for the same Loss
as under the License Agreement, the Indemnified Party shall only be entitled to
claim indemnity for such Loss under the terms of the License Agreement.

 

*** Portion for which confidential treatment requested.

 

24.

 



 

--------------------------------------------------------------------------------

 

 

12.4     Insurance. Each party shall maintain, at its own expense, product
liability insurance (or self-insure) in an amount consistent with industry
standards during the Term and shall name the other party as an additional
insured with respect to such insurance. Each party shall provide a certificate
of insurance (or evidence of self-insurance) evidencing such coverage to the
other party upon request.

13.

DISPUTE RESOLUTION.

13.1     Disputes. The parties recognize that disputes as to certain matters
arising under this Agreement may arise from time-to-time. It is the objective of
the parties to seek to resolve any issues or disputes arising under this
Agreement in an expedient manner and, if at all possible, without resort to
litigation, and to that end the parties agree to abide by the procedures set
forth in this Section 13 to resolve any such issues or disputes. The parties
initially shall attempt to settle any such issue or dispute through good faith
negotiations in the spirit of mutual cooperation between business executives
with authority to resolve the dispute.

13.2     Escalation. Prior to taking action as provided in Section 13.3 of this
Agreement, the parties shall first submit such dispute to the Chief Executive
Officer of NovaDel and the Chief Executive Officer of BioAlliance (collectively,
the “Executives”), or their respective designated representative who shall be a
senior executive officer with authority to settle the applicable issue or
dispute, for resolution. The Executives to whom any dispute is submitted shall
attempt to resolve the dispute through good faith negotiations over a reasonable
period, not to exceed twenty (20) calendar days, unless the Executives mutually
agree in writing to extend such period of negotiation. Such twenty (20)-calendar
day period shall be deemed to commence on the date the dispute was submitted to
the Executives. If the Executives are unable to resolve the dispute, then the
parties may submit the dispute to arbitration as set forth in Section 13.3. All
negotiations pursuant to this Section 13.2 shall be confidential, and shall be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence.

13.3     Binding Arbitration. Any dispute arising from or relating to this
Agreement shall be finally determined before a tribunal of three arbitrators in
New York, New York in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”). One arbitrator shall be selected
by NovaDel, one arbitrator shall be selected by BioAlliance and the third
arbitrator shall be selected by mutual agreement of the first two arbitrators or
by the AAA, if the arbitrators appointed by the parties are unable to select a
third arbitrator within thirty (30) days.

13.4     Court Actions. Notwithstanding the above, but subject to Section 14.1,
to the full extent allowed by law, either party may bring an action in any court
of competent jurisdiction for injunctive relief (or any other provisional
remedy) to protect the parties’ rights or enforce the parties’ obligations under
this Agreement pending final resolution of any claims related thereto in an
arbitration proceeding as provided above. Subject to Section 14.1, in addition,
either party may bring an action in any court of competent jurisdiction to
resolve disputes pertaining to the validity, construction, scope,
enforceability, infringement or other violations of patents or other proprietary
or intellectual property rights. The parties shall use their Commercially
Reasonable Efforts to conduct all dispute resolution procedures under this
Agreement as expeditiously, efficiently and cost-effectively as possible.

 

*** Portion for which confidential treatment requested.

 

25.

 



 

--------------------------------------------------------------------------------

 

 

14.

GENERAL PROVISIONS.

14.1     Governing Law. This Agreement and any disputes, claims, or actions
related thereto shall be governed by and construed in accordance with the laws
of the State of New York without regard to the conflicts of law provisions
thereof with the exception of sections 5-1401 and 5-1402 of New York General
Obligations Law.

14.2     Entire Agreement; Modification. This Agreement together with the
License Agreement is both a final expression of the parties’ agreement and a
complete and exclusive statement with respect to all of its terms. This
Agreement supersedes all prior and contemporaneous agreements and
communications, whether oral, written or otherwise, concerning any and all
matters contained herein. No rights or licenses with respect to any intellectual
property of either party are granted or deemed granted hereunder or in
connection herewith, other than those rights expressly granted in this Agreement
or the License Agreement. This Agreement may only be modified or supplemented in
a writing expressly stated for such purpose and signed by the parties to this
Agreement.

14.3     Relationship Between the Parties. The parties’ relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the parties. Neither party is a legal representative of the
other party, and neither party can assume or create any obligation,
representation, warranty or guarantee, express or implied, on behalf of the
other party for any purpose whatsoever.

14.4     Non-Waiver. The failure of a party to insist upon strict performance of
any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

14.5     Assignment. Except as expressly provided hereunder, and subject to the
provisions of Section 14.11, neither this Agreement nor any rights or
obligations hereunder may be assigned or otherwise transferred by either party
without the prior written consent of the other party (which consent shall not be
unreasonably delayed, conditioned or withheld); provided however, that either
party may assign this Agreement and its rights and obligations hereunder without
the other party’s consent:

14.5.1  in connection with the transfer or sale of all or substantially all of
the business of such party relating to Licensed Product to a Third Party,
whether by merger, sale of stock, sale of assets or otherwise, provided that in
the event of a transaction (whether this Agreement is actually assigned or is
assumed by the acquiring party by operation of law (e.g., in the context of a
reverse triangular merger)), intellectual property rights of such Third Party
acquiring party to such transaction (if other than one of the parties to this
Agreement) shall not be included in the technology licensed in the License
Agreement (except to the extent already included therein); or

 

*** Portion for which confidential treatment requested.

 

26.

 



 

--------------------------------------------------------------------------------

 

 

14.5.2  to an Affiliate, provided that the assigning party shall remain liable
and responsible to the non-assigning party hereto for the performance and
observance of all such duties and obligations by such Affiliate.

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties. Any assignment or transfer not in accordance with this Agreement shall
be void.

14.6     No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it other
than as expressly provided in Section 12.

14.7     Severability. If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, such adjudication shall not affect or impair, in whole or in part,
the validity, enforceability or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part.

14.8     Notices. Any notice to be given under this Agreement must be in writing
and delivered in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier, or by facsimile confirmed thereafter by
any of the foregoing, to the party to be notified at its address(es) given
below, or at any address such party has previously designated by prior written
notice to the other. Notice shall be deemed sufficiently given for all purposes
upon the earliest of: (a) the date of actual receipt; (b) if mailed, three (3)
days after the date of postmark; or (c) if delivered by overnight courier, the
next business day the overnight courier regularly makes deliveries.

If to BioAlliance, notices must be addressed to:

BioAlliance Pharma SA

49, boulevard du Général Martial Valin, 1st Floor

75015 Paris, France

Attention: Chief Executive Officer

Telephone: +33 145 58 71 02

Facsimile: +33 145 58 08 81

With a required copy to:

BioAlliance Pharma SA

49, boulevard du Général Martial Valin, 1st Floor

75015 Paris, France

Attention: General Counsel

Telephone: +33 145 58 71 03

Facsimile: +33 145 58 08 81

 

*** Portion for which confidential treatment requested.

 

27.

 



 

--------------------------------------------------------------------------------

 

 

If to NovaDel, notices must be addressed to:

NovaDel Pharma, Inc.

25 Minneakoning Road

Flemington, NJ 08822, USA

Attention: President and Chief Executive Officer

Telephone: 908.782.3431

Facsimile: 908.806.7624

 

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

Attention: David G. Glazer, Esq.

Telephone: 609.919.6624

Facsimile: 609.919.6701

 

14.9     Force Majeure. Each party shall be excused from liability for the
failure or delay in performance of any obligation under this Agreement (other
than payment obligations) by reason of any event beyond such party’s reasonable
control and without the fault or negligence of the affected party, including
Acts of God, fire, flood, explosion, earthquake, or other natural forces, war,
civil unrest, accident, destruction or other casualty, any lack or failure of
transportation facilities, any lack or failure of supply of raw materials, any
strike or labor disturbance, or any other event similar to those enumerated
above. Such excuse from liability shall be effective only to the extent and
duration of the event(s) causing the failure or delay in performance and
provided that the party has not caused such event(s) to occur. Notice of a
party’s failure or delay in performance due to force majeure must be given by
such affected party to the other party within ten (10) days after its
occurrence. All delivery dates under this Agreement that have been affected by
force majeure shall be tolled for the duration of such force majeure. In no
event shall any party be required to prevent or settle any labor disturbance or
dispute. Notwithstanding the foregoing, should the event(s) of force majeure
suffered by a party extend beyond a three (3) month period, the other party may
then terminate this Agreement by written notice to the non-performing party,
with the consequences of such termination as set forth in Sections 11.3 and
11.4.

 

14.10

Interpretation.

14.10.1            Captions & Headings. The captions and headings of clauses
contained in this Agreement preceding the text of the articles, sections,
subsections and paragraphs hereof are inserted solely for convenience and ease
of reference only and shall not constitute any part of this Agreement, or have
any effect on its interpretation or construction.

14.10.2            Singular & Plural. All references in this Agreement to the
singular shall include the plural where applicable, and all references to gender
shall include both genders and the neuter.

 

*** Portion for which confidential treatment requested.

 

28.

 



 

--------------------------------------------------------------------------------

 

 

14.10.3            Articles, Sections & Subsections. Unless otherwise specified,
references in this Agreement to any article shall include all sections,
subsections, and paragraphs in such article; references in this Agreement to any
section shall include all subsections and paragraphs in such sections; and
references in this Agreement to any subsection shall include all paragraphs in
such subsection.

14.10.4            Days. All references to days in this Agreement shall mean
calendar days, unless otherwise specified.

14.10.5            Ambiguities. Ambiguities and uncertainties in this Agreement,
if any, shall not be interpreted against either party, irrespective of which
party may be deemed to have caused the ambiguity or uncertainty to exist.

14.10.6            English Language. This Agreement has been prepared in the
English language and the English language shall control its interpretation. In
addition, all notices required or permitted to be given hereunder, and all
written, electronic, oral or other communications between the parties regarding
this Agreement, shall be in the English language.

14.11   NovaDel Third Party Manufactures. The parties acknowledge and agree that
NovaDel will use a Third Party Manufacturer to Manufacture and supply Licensed
Product under this Agreement and that the terms “NovaDel shall” or “NovaDel
will” or the like, shall be deemed to be followed by the words “or NovaDel’s
designated Third Party Manufacturer will” or “or “NovaDel’s designated Third
Party Manufacturer shall” or “NovaDel shall require that its designated Third
Party Manufacturer shall” or the like, with respect to NovaDel’s Manufacturing
and supply obligations herein.

14.12   Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile), each of which shall be deemed an original document,
and all of which, together with this writing, shall be deemed one instrument.

[Remainder of this page intentionally left blank]

 

*** Portion for which confidential treatment requested.

 

29.

 



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this SUPPLY AGREEMENT
as of the Effective Date.

 

BioAlliance Pharma SA

 

NovaDel Pharma Inc.

 

 

 

 

 

By:

/s/ DOMINIQUE COSTANTINI M.D.

 

By:

/s/ STEVEN RATOFF

Name:

Dominique Constantini M.D.

 

Name:

Steven Ratoff

Title:

Chairman of the Board and CEO

 

Title:

Chairman, Interim President & CEO

 

 

 

 

 

 

 

*** Portion for which confidential treatment requested.

 

30.

 



 

--------------------------------------------------------------------------------

EXHIBIT A

Specifications

 

***

 

 

 

[SIGNATURE PAGE TO SUPPLY AGREEMENT]

 

*** Portion for which confidential treatment requested.



 

 